[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO REOPEN SUMMARY JUDGMENT
The plaintiff, condominium association, sued to foreclose the unit owned by the defendant. The complaint alleged unpaid common charges. The pro se defendant filed an answer denying the allegations of the complaint. The answer did not plead any special defense, counterclaim or setoff.
The plaintiff moved for summary judgment on liability only. The defendant filed no brief or affidavit in opposition. Summary judgment, on liability only, was granted on April 18, 2002. The defendant now moves to "reopen" the summary judgment. The grounds stated in the motion is that "the defendant was not aware that filing an objection was in his best interests." The motion raises, for the first time, an allegation that a special assessment, imposed on all the units for work done, was not imposed based on the percentage of ownership, but was assessed
The motion to reopen is denied and the objection to the motion to CT Page 6178 reopen is sustained. The defendant has not raised any reasonable cause, or shown that a defense existed but that he was prevented by mistake, accident or other reasonable cause from raising it. See Practice Book § 17-4; General Statutes § 49-15. In addition, the issue raised in the motion was not pleaded by way of special defense, setoff or counterclaim as it should have.
Even if the merits of the motion were considered, a genuine issue of material fact as to liability is not raised. (Emphasis added.) Liability is not contested, only the manner of computing damages, which could be addressed when the court is hearing evidence as to the amount of debt.1
The motion to reopen is denied.
_________________ CURRAN, J.